NOURSE, P. J.
This is an original proceeding for a writ of mandamus to require the respondent court to assume jurisdiction of a motion for an injunction restraining one John Bell from disposing of his property for the purpose of defeating execution of a judgment against him in an action entitled Passow v. Bell.  On the hearing on the return to the alternative writ issued herein it was conceded that the sole ground upon which a hearing of the motion was denied was that the superior court was without jurisdiction because the original case was pending on appeal. At the time this *383ruling was made, the order in the case of Passow v. Bell had been reversed by this court (27 Cal. App. (2d) 360 [81 Pac. (2d) 224]), and a petition for a transfer to the Supreme Court was pending. Thereafter such petition was denied, and the remittitur to the superior court went down from this court on August 29, 1938.
There is no further obstacle to the assumption of jurisdiction over the motion for an injunction, and the respondent court may now proceed to hear the motion on its merits.
Let a peremptory writ of mandamus issue as prayed.
Spence, J., concurred.